C, "-Th. n. ((- 5 7 1
                                   i
                                     - 1., L .J C11 i L u                                    04/12/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 22-0161


                                            OP 22-0161

                                                                          FILED
 CODY LARSON,
                                                                          APR 12 2022
                Petitioner,                                             Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         Stato of Montana

          v.
                                                                     ORDER
 JIM SALMONSEN, Warden,
 MONTANA STATE PRISON,

                Respondent.



          Cody Larson petitions this Court for habeas corpus relief, indicating that his
sentence is illegal because he was sentenced to the Department of Corrections (DOC) for
more than five years with none of it suspended. He requests his immediate release. Larson
is incarcerated in the Montana State Prison.
          Larson provides one paragraph in his Petition and no supporting documents. He
states:
          The prison record department is not responding/cooperating with requests for
          supporting documents in Cause No. BDC-10-470A, which supports my
          claim in illegal incarceration/sentencing. It's been over 30 days in which
          these requests were made.

          We point out that the MSP Record Department does not give copies of sentencing
judgments to offenders. An inmate must request a copy from the sentencing court. The
MSP Record Department may give a copy of a sentence calculation upon proper request
from an inmate.
          Available electronic records indicate that in October 2011, the Eighth Judicial
District Court sentenced Larson to the DOC for fifteen years, all suspended, for felony
sexual intercourse without consent. The District Court awarded 308 days of credit for time
served. In 2014, Larson violated his probationary terms of his suspended sentence. The
District Court re-imposed his fifteen-year sentence to the DOC, with all time suspended,
and awarded 347 days ofjail time credit. In February 2015, the District Court held a second
evidentiary and dispositional hearing on Larson's violations. The court accepted Larson's
true answers to violations of three conditions, and the court sentenced him to the DOC for
a fifteen-year term. The court awarded 442 days of credit for time served.
       Larson has not demonstrated an illegal sentence. Section 46-22-101(1), MCA.
Pursuant to § 45-5-503(2), MCA, a court may sentence an offender to prison for term of
twenty years for felony sexual intercourse without consent.       The District Court has
statutory authority, upon revocation of the original sentence, to impose any sentence that
is not longer than the originally imposed sentence. Section 46-18-203(7)(a)(iii), MCA.
His original fifteen-year sentence was entirely suspended. Following two reports of
violations, however, the court twice revoked his suspended sentence, imposing a sentence
that was not any longer.
      Larson cannot challenge his sentence upon revocation through the remedy of a writ
of habeas corpus. Section 46-22-101(2), MCA. Larson is not entitled to release or habeas
corpus relief here. Therefore,
       IT IS ORDERED that Larson's Petition for Writ of Habeas Corpus is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Cody Larson personally.
       DATED this          day of April, 2022.




                                                              Chief Justice



                                                     S24 Ai 44,
                                            2
         1